ORDER
PER CURIAM.
A jury found appellant Anthony Stevenson (Movant) guilty of three counts of second degree assault of a law enforcement officer in violation of section 565.082.1, RSMo 2000 and three counts of armed criminal action in violation of section 571.015, RSMo 2000. This court affirmed Movant’s direct appeal of the judgment. State v. Stevenson, 998 S.W.2d 120 (Mo.App. E.D.1999). He now appeals the judgment denying his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).